Exhibit MANAGEMENT’S DISCUSSION AND ANALYSIS April 14, 2008 CAUTION REGARDING FORWARD-LOOKING STATEMENTS This management discussion and analysis may contain forward-looking statements within the meaning of Canadian and U.S. securities laws.Such statements include, but are not limited to, statements relating to: • our expectations regarding future financings; • our plans to conduct clinical trials; • our expectations regarding the progress and the successful and timely completion of the various stages of our drug discovery, preclinical and clinical studies and the regulatory approval process; • our plans to obtain partners to assist in the further development of our product candidates; and • our expectations with respect to existing and future corporate alliances and licensing transactions with third parties, and the receipt and timing of any payments to be made by us or to us in respect of such arrangements, the Company’s plans, objectives, expectations and intentions and other statements including words such as “anticipate”, “contemplate”, “continue”, “believe”, “plan”, “estimate”, “expect”, “intend”, “will”, “should”, “may”, and other similar expressions. Such statements reflect our current views with respect to future events and are subject to risks and uncertainties and are necessarily based upon a number of estimates and assumptions that, while considered reasonable by us are inherently subject to significant business, economic, competitive, political and social uncertainties and contingencies. Many factors could cause our actual results, performance or achievements to be materially different from any future results, performance, or achievements that may be expressed or implied by such forward-looking statements, including, among others: • our ability to obtain the substantial capital required to fund research and operations; • our lack of product revenues and history of operating losses; • our early stage of development, particularly the inherent risks and uncertainties associated with (i) developing new drug candidates generally, (ii) demonstrating the safety and efficacy of these drug candidates in clinical studies in humans, and (iii) obtaining regulatory approval to commercialize these drug candidates; • our drug candidates require time-consuming and costly preclinical and clinical testing and regulatory approvals before commercialization; • clinical studies and regulatory approvals of our drug candidates are subject to delays, and may not be completed or granted on expected timetables, if at all, and such delays may increase our costs and could delay our ability to generate revenue; • the regulatory approval process; • the progress of our clinical trials; • our ability to find and enter into agreements with potential partners; • our ability to attract and retain key personnel; • our ability to obtain patent protection and protect our intellectual property rights; • our ability to protect our intellectual property rights and to not infringe on the intellectual property rights of others; • our ability to comply with applicable governmental regulations and standards; • development or commercialization of similar products by our competitors, many of which are more established and have greater financial resources than we do; • commercialization limitations imposed by intellectual property rights owned or controlled by third parties; • our business is subject to potential product liability and other claims; • our ability to maintain adequate insurance at acceptable costs; • further equity financing may substantially dilute the interests of our shareholders; • changing market conditions; and • other risks detailed from time-to-time in our ongoing quarterly filings, annual information forms, annual reports and annual filings with Canadian securities regulators and the United States Securities and Exchange Commission, and those which are discussed under the heading “Risk Factors”. 1 Should one or more of these risks or uncertainties materialize, or should the assumptions set out in the section entitled “Risk Factors” underlying those forward-looking statements prove incorrect, actual results may vary materially from those described herein.These forward-looking statements are made as of the date of this annual information form or, in the case of documents incorporated by reference herein, as of the date of such documents, and we do not intend, and do not assume any obligation, to update these forward-looking statements, except as required by law.We cannot assure you that such statements will prove to be accurate as actual results and future events could differ materially from those anticipated in such statements.Investors are cautioned that forward-looking statements are not guarantees of future performance and accordingly investors are cautioned not to put undue reliance on forward-looking statements due to the inherent uncertainty therein. PLAN OF ARRANGEMENT AND CORPORATION REORGANIZATION On July 10, 2007 (the “Arrangement Date”), Lorus Therapeutics Inc. (the “Company or “New Lorus”) completed a plan of arrangement and corporate reorganization with, among others, 4325231 Canada Inc., formerly Lorus Therapeutics Inc. (Old Lorus), 6707157 Canada Inc. and Pinnacle International Lands, Inc (the “Arrangement”).As a result of the plan of arrangement and reorganization, among other things, each common share of Old Lorus was exchanged for one common share of the Company and the assets (excluding certain future tax attributes and related valuation allowance) and liabilities of Old Lorus (including all of the shares of its subsidiaries held by it) were transferred, directly or indirectly, to the Company and/or its subsidiaries.The Company continued the business of Old Lorus after the Arrangement Date with the same officers and employees and continued to be governed by the same directors as Old Lorus prior to the Arrangement Date.Therefore, the Company’s operations have been accounted for on a continuity of interest basis and accordingly, the consolidated financial statement information below reflect that of the Company as if it had always carried on the business formerly carried on by Old Lorus.All comparative figures presented in these interim consolidated financial statements are those of Old Lorus.References in this MD&A to the Company, Lorus, “we”, “our”, “us” and similar expressions, unless otherwise stated, are references to Old Lorus prior to the Arrangement Date and the Company after the Arrangement Date. The following discussion should be read in conjunction with the audited financial statements for the year ended May 31, 2007 and the accompanying notes for 6650309 Canada Inc., subsequently renamed Lorus Therapeutics Inc., (New Lorus) and the financial statements of Lorus Therapeutics Inc. subsequently renamed 4325231 Canada Inc., (Old Lorus) presented in the Supplemental Financial Information (collectively the "Financial Statements") contained in the Company’s annual report.The Financial Statements, and all financial information discussed below, have been prepared in accordance with Canadian generally accepted accounting principles (GAAP).All amounts are expressed in Canadian dollars unless otherwise noted. OVERVIEW Lorus is a life sciences company focused on the discovery, research and development of effective anticancer therapies with a high safety profile.Lorus has worked to establish a diverse anticancer product pipeline, with products in various stages of development ranging from pre-clinical to multiple Phase I and II clinical trials.A growing intellectual property portfolio supports our diverse product pipeline.Lorus’ pipeline is a combination of internally developed products and products licensed in from other entities at a pre-clinical stage. Our business model is to take our product candidates through pre-clinical testing and into Phase I and Phase II clinical trials.It is our intention to then partner or co-develop these product candidates after successful completion of Phase I or II clinical trials.Lorus will give careful consideration in the selection of partners that can best advance the drug candidates into a pivotal Phase III clinical trial and, upon successful results, commercialization.Our objective is to receive cash for milestone payments and royalties from such partnerships which will support continued development of our product pipeline.We assess each product candidate and determine the optimal time to work towards partnering out that product candidate. 2 Our success is dependent upon several factors, including establishing the efficacy and safety of our products in clinical trials, securing strategic partnerships, and maintaining sufficient levels of funding through public and/or private financing. We believe that the future of cancer treatment and management lies in drugs that are effective, safe and have minimal side effects, and therefore improve a patient's quality of life.Many of the cancer drugs currently approved for the treatment and management of cancer are toxic with severe side effects, and we therefore believe that a product development plan based on effective and safe drugs could have broad applications in cancer treatment.Lorus' strategy is to continue the development of our product pipeline using several therapeutic approaches. Each therapeutic approach is dependent on different technologies, which we believe mitigates the development risks associated with a single technology platform.We evaluate the merits of each product throughout the clinical trial process and consider commercial viability as appropriate.The most advanced anticancer drugs in our pipeline, each of which flow from different platform technologies, are antisense, small molecules and immunotherapeutics. Our loss from operations for the three-month period ended February 29, 2008 increased to $3.8 million ($0.02 per share) compared with a net loss of $2.1 million ($0.01 per share) during the same period in fiscal 2007. For the nine-month period ended February 29, 2008 our loss from operations, excluding the gain on sale relating to the Arrangement, increased to $9.0 million from $7.9 million in the same period last year.On the close of the Arrangement, in July 2007, the Company realized a gain on the sale of the shares of Old Lorus in the amount of $6.3 million resulting in a net loss for the nine-month period of $2.7 million ($0.01 per share).The gain on sale of the shares was reduced by $11 thousand in the quarter reflecting an increase in transaction costs. We utilized cash of $7.5 million in our operating activities in nine-month period ended February 29, 2008 compared with $6.2 million during the same period in fiscal 2007 reflecting the increase in net loss during the nine month period.At February 29, 2008, we had cash and cash equivalents and marketable securities of $12.2 million compared to $12.4 million at May 31, RESULTS OF OPERATIONS Revenues Revenues for the three-month period ended February 29, 2008 decreased to $3 thousand compared with revenue of $37 thousand for the same period last year.For the nine-month period ended February 29, 2008, total revenue decreased to $30 thousand from $67 thousand in the same period last year.This decrease in revenue is related to a reduction in laboratory services work performed by Lorus personnel on behalf of other companies. Research and Development Research and development expenses totaled $2.2 million in the three-month period ended February 29, 2008 compared to $672 thousand during the same period last year and increased to $4.3 million from $3.1 million in the nine month period ended February 29, 2008 as compared to the same period in fiscal 2007. For the three-month period ended
